           Case 2:20-cv-00744-RSM-JRC Document 23 Filed 08/19/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      DK SMITH INTERNATIONAL TRADE,
        INC., et al.,                                         CASE NO. 2:20-cv-00744-RSM-JRC
11
                                Plaintiffs,                   PRETRIAL SCHEDULING ORDER
12
                v.
13
        GLOBAL SALES GROUP COMPANY, et
14      al.,

15                              Defendants.

16
            This matter is before the Court on the parties’ joint status report. Dkt. 22. Having
17
     considered the parties’ report, the Court sets the following deadlines:
18
                                       Event                                         Date
19
        Deadline for joining additional parties                                September 14, 2020
20
        Deadline for amending pleadings                                        September 14, 2020
21
        Plaintiff’s expert disclosures under Fed. R. Civ. P. 26(a)(2)           January 29, 2021
22
        Defendant’s expert disclosures under Fed. R. Civ. P. 26(a)(2)          February 12, 2021
23

24


     PRETRIAL SCHEDULING ORDER - 1
           Case 2:20-cv-00744-RSM-JRC Document 23 Filed 08/19/20 Page 2 of 4



 1      Rebuttal expert disclosures                                               March 1, 2021

 2      All motions related to discovery must be filed by                          April 1, 2021

 3      Motions related to discovery must be noted on the motion
        calendar no later than the Friday before discovery closes
 4      pursuant to LCR 7(d) and LCR 37(a)(2)
        Discovery completed by                                                      May 1, 2021
 5
        All dispositive motions must be filed by (see LCR 7(d))                    May 31, 2021
 6
        Settlement Conference per LCR 39.1(c)(2) held no later than                June 1, 2021
 7
        Mediation Conference per LCR 39.1(c) held no later than                     July 1, 2021
 8

 9          This order sets firm dates that can be changed only by order of the Court, not by

10   agreement of counsel for the parties. The Court will alter these dates only upon good cause

11   shown. Failure to complete discovery within the time allowed is not recognized as good cause.

12   If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal

13   holiday, the act or event shall be performed on the next business day.

14          Pursuant to LCR 16(a)(2), the Court declines to rule on requests for relief made in the

15   joint status report. If this matter is not resolved by settlement or dispositive motion, the

16   Honorable Ricardo S. Martinez will set a trial date.

17                   ALTERATIONS TO ELECTRONIC FILING PROCEDURES

18          As of June 1, 2004, counsel shall be required to electronically file all documents with the

19   court. Pro se litigants may file either electronically or in paper form. Information and

20   procedures or electronic filing can be found on the Western District of Washington’s website at

21   https://www.wawd.uscourts.gov.

22          The following alterations to the Electronic Filing Procedures apply in all cases pending

23   before Judge Martinez:

24


     PRETRIAL SCHEDULING ORDER - 2
            Case 2:20-cv-00744-RSM-JRC Document 23 Filed 08/19/20 Page 3 of 4



 1      •   Section III, Paragraph F: When the aggregate submittal to the Court (i.e., the motion, any

 2          declarations and exhibits, the proposed order, and the certification of service) exceeds 50

 3          pages in length, a paper copy of the document (3-hole punched, with dividers, banded or

 4          clipped as needed. No binders.) must be delivered to the Clerk’s Office by 10:30 a.m. the

 5          day after filing. The chambers copy must be clearly marked with the words “Courtesy

 6          Copy of Electronic Filing for Chambers.” Counsel and pro se parties should familiarize

 7          themselves with temporary directions regarding Courtesy Copies during the COVID-19

 8          outbreak. See https://www.wawd.uscourts.gov/judges/martinez-chambers.

 9      •   Section III, Paragraph L: Unless the proposed order is stipulated, agreed, or otherwise

10          uncontested, the parties need not email a copy of the order to the judge’s orders email

11          address.

12                                      Discovery and Settlement

13          As required by LCR 37(a), all discovery matters are to be resolved by agreement if

14   possible. Counsel shall also cooperate in preparing the agreed pretrial order in the format

15   required by LCR 16.1.

16          Should this case settle before Judge Martinez has ruled on dispositive motions, counsel

17   shall notify Judge Creatura’s courtroom deputy at Kelly_Miller@wawd.uscourts.gov. Should

18   this case settle after Judge Martinez has ruled on dispositive motions, counsel shall immediately

19   notify Judge Martinez’s courtroom deputy at (206) 370-8521. Pursuant to LCR11(b), an

20   attorney who fails to give the Deputy Clerk prompt notice of settlement may be subject to such

21   discipline as the Court deems appropriate.

22          The Clerk is directed to send copies of this Order to all parties of record.

23

24


     PRETRIAL SCHEDULING ORDER - 3
          Case 2:20-cv-00744-RSM-JRC Document 23 Filed 08/19/20 Page 4 of 4



 1         Dated this 19th day of August, 2020.

 2

 3

 4                                                A
                                                  J. Richard Creatura
 5
                                                  United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     PRETRIAL SCHEDULING ORDER - 4
